In re: Antonia Compass, divorced wife of Alphonse Picou, applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Orleans. 224 So.2d 102.
Granted See order.
The petition of Antonia Compass, divorced wife of Alphonse Picou, in the above numbered and entitled cause, No. 3553 on the docket of the Court of Appeal, Fourth Circuit, having been duly considered,
It is ordered that the writ of review issue limited to the question of the governmental immunity of the State Department of Highways; that the Court of Appeal send up the record of the case in duplicate; and that counsel for plaintiff and defendant be notified,
It is further ordered that this case be consolidated for argument with No. 49,672 *807on the docket of this Court, entitled “Jeanne Bazanac, wife of/and Octave Bazanac, v. State of Louisiana, Department of Highways, Raymond Concrete Pile, Division of Raymond International, Inc., and Liberty Mutual Insurance Company” scheduled for hearing on November 10, 1969, and that the parties are permitted to file typewritten briefs.